BILL OF COSTS

   TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                No. 06-14-00047-CV

                                    Carol Paselk

                                            v.

                    Justice of the Peace, Precinct 1, Yvonne King

           (No. CV14-08223 IN COUNTY COURT OF HOPKINS COUNTY)


TYPE OF FEE                  CHARGES        PAID        BY
MOTION FEE                         $15.00   INDIGENT    CAROL PASELK
MOTION FEE                         $10.00   INDIGENT    CAROL PASELK
MOTION FEE                         $10.00   INDIGENT    CAROL PASELK
MOTION FEE                         $10.00   INDIGENT    CAROL PASELK
MOTION FEE                         $10.00   INDIGENT    CAROL PASELK
REPORTER'S RECORD                  $53.00   INDIGENT    CAROL PASELK
CLERK'S RECORD                    $165.00   INDIGENT    CAROL PASELK
FILING                            $195.00   INDIGENT    CAROL PASELK


  Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: 0.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SIXTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.

                                                       IN TESTIMONY WHEREOF,
                                                       witness my hand and the Seal of
                                                       the COURT OF APPEALS for
                                                       the Sixth District of Texas, this
                                                       December 7, 2015.

                                                       DEBRA AUTREY, CLERK



                                                       By ___________________________
                                                                               Deputy